Citation Nr: 9933658	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  98-12 056A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the May 11, 
1998, Board decision, which denied reopening the claim for 
service connection for a psychiatric disorder.


REPRESENTATION

Moving Party Represented by:  Louis A. De Mier-LeBlanc, 
attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from April 1976 to April 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on motion by the appellant as to a claim of clear and 
unmistakable error in a May 11, 1998, Board decision.

The Board notes that a motion for reconsideration of the May 
11, 1998, Board decision was denied in September 1998.


FINDINGS OF FACT

1.  The petition to reopen the claim for service connection 
for a psychiatric disorder was denied by the Board in a May 
11, 1998, decision.

2.  The appellant has not set forth any bases for findings of 
error or any indication as to why the result of the May 11, 
1998, Board decision would have been different but for the 
alleged error or errors.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the May 11, 1998, Board decision in failing to reopen and 
grant service connection for a psychiatric disorder fails to 
meet the threshold pleading requirements for revision of the 
Board decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. § 20.1404(b) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error in the May 11, 1998, Board decision, which 
denied reopening the claim for service connection for a 
psychiatric disorder.  Specifically, the appellant argues 
that he has established incurrence of a psychiatric disorder 
in service because the service medical record show that he 
was treated for such while in service.  He states that the RO 
has been in possession of these records, and thus the denial 
of service connection for a psychiatric disorder is clear and 
unmistakable error.  Additionally, he states that such 
service medical records are new and material evidence.

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(1999).  Pursuant to Section 20.1404(b) (1999), the motion 
alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Id.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be denied.  
Id.

After careful review of the evidence of record, the Board 
concludes that the appellant has not set forth specific 
allegations of error, either of fact or law, as to the May 
11, 1998, Board decision.  His assertion that the RO ignored 
service medical records and that new and material evidence 
has been submitted are not specific contentions of error of 
fact or law as to the May 1998 Board decision.  Additionally, 
in a September 1999 letter, the appellant's attorney argues 
that the RO ignored the service medical records.  Such 
allegation does not set forth a specific allegation of error 
as to the May 1998 Board decision.

The Board notes that in a January 30, 1986, decision, the 
Board denied service connection for a psychiatric disorder.  
At that time, the Board had the appellant's service medical 
records.  The appellant had an RO hearing in November 1997.  
He submitted copies of some service medical records, and his 
representative noted that some of the service medical records 
were missing.  The hearing officer offered to have the 
appellant and his representative fill out the necessary 
paperwork in an attempt to find the lost service medical 
records, but the appellant's representative stated that such 
had already been conducted and that VA had exhausted all 
possibilities.

In the appellant's claim for clear and unmistakable error in 
the May 1998 Board decision, the appellant's representative 
has alleged that diagnoses of "neurosis" and "incipient 
schizophrenia" were diagnosed in service medical records.  
However, in the Board's review of the claims file, it appears 
that the appellant's representative is referring to post-
service VA medical records which show such diagnoses.  Such 
determination by the Board is further substantiated in a VA 
Form 9, received by the appellant in March 1985, wherein he 
stated that the RO had failed to consider November 1980 VA 
medical records that "clearly indicate obsessive neurosis 
[rule out] incipient schizophrenia."  Such records would 
neither constitute new and material evidence nor establish 
clear and unmistakable error in the May 1998 Board decision.

Therefore, the Board finds that the appellant has not set 
forth any bases for findings of error or any indication as to 
why the result of the May 11, 1998, Board decision would have 
been different but for the alleged error or errors.  
Accordingly, in the absence of allegations that set forth 
clearly and specifically alleged clear and unmistakable 
errors of fact or law in the Board decision, the legal or 
factual bases for such allegations, and why the result would 
have been manifestly different but for the alleged error, the 
appellant's motion for revision of a May 11, 1998, Board 
decision is denied.  See 38 C.F.R. § 20.1404(b).  



ORDER

The motion alleging clear and unmistakable error in the 
Board's May 1998 decision is denied.



		
	CHRISTOPHER P. KISSEL
Acting Member, Board of Veterans' Appeals


 


